DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/21/2020 has been entered.

Claim Objections
Claim 4 is objected to because of the following informalities:  in line 1, the word “f” following the word “method” should be amended to read “of”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7, 16-18 and 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the new limitation “wherein the method does not use a cationic polymer other than the acrylamide polymer which comprises an acrylamide polymer having an intrinsic viscosity of 12.5 to 28 dL/g and a degree of anionization of 0.3 meq/g or less”.  It is not clear from which step the cationic polymer is intended to be excluded. 
Is the intent is to exclude supplying a cationic polymer other than an acrylamide polymer having the claimed intrinsic viscosity and degree of anionization to the paper machine, or to exclude using a cationic polymer other than or in addition to the acrylamide polymer as a starting reactant in the Hofmann degradation reaction.  If the second option is intended, then the claim suggests that the acrylamide polymer described is cationic, which presents an antecedent issue because it is not previously recited that the acrylamide polymer can be cationic prior to the Hofmann degradation reaction.  Note that limitations in the Specification are not read into the claims.
	The remaining claims depend from and inherit the indefiniteness of Claim 1 and are also rejected.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-5, 21: JP 2005-226200 discloses subjecting an acrylamide polymer in aqueous solution to a Hofmann degradation reaction by reacting hypohalous acid with the acrylamide polymer in the presence of an alkaline substance at a pH of 11-14 ([0050]-[0051], [0054], [0083]).  Reaction time is for tens of seconds to less than 3-4 hours in some embodiments [0055].  In an example, the reaction was conducted by adding a mixed solution of sodium hypochlorite and sodium hydroxide (alkali) to a solution of the acrylamide polymer and the mixture churned (mixed) for 30 seconds [0084] or, at least, mixing would have been obvious to promote reaction throughout the solution.
In an example, JP 2005-226200 discloses stopping the Hofmann degradation reaction, suppressing the reaction by cooling in ice water without adding a neutralizing agent ([0083]-[0084]).  Therefore conducting the reaction without adding a neutralizing agent is embodied or, at least, it would have been an obvious embodiment to one of ordinary skill in the art omit adding a neutralizing agent.
The cationic polymer obtained from the reaction is added to pulp [0063] and made into paper ([0066]-[0073]), which reads on supplying the reactant to a papermaking machine).  Since the degree of cationizing of the acrylamide polymer reduces temporally (over time), the cationic polymer obtained was used within 24 hours after preparation [0084], therefore supplying the cationic polymer obtained to a paper 
Additional cationic polymers or silica are not required and, therefore, would have been obvious to omit.
JP 2005-226200 does not disclose the intrinsic viscosity of degree of anionization of the acrylamide polymer.  
JP 2015-078453 discloses providing an additive for papermaking comprising subjecting an acrylamide polymer to a Hofmann degradation reaction (Abs, [0001], [0009]).  The acrylamide polymer has an intrinsic viscosity of 12.5 to 28 dL/g and a degree of anionization of 0.05 meq/g or less ([0010], [0016]).  JP 2015-078453 teaches that the intrinsic viscosity needs to be 28 dl/g or lower to prevent flocculation and 12.5 dl/g or greater to improve filterability and yield [0017].  JP 2015-078453 further teaches that a degree of anionizing in the disclosed range is important for yield improvement and filtration improvement ([0016], [0018]).  
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select an acrylamide polymer having the claimed intrinsic viscosity and degree of anionization in the process of JP 2005-226200 in view of JP 2015-078453 to prevent flocculation and to obtain improved yield and filterability.
JP 2005-226200 does not disclose the degree of cationization of the Hofmann degradation product when supplied to a paper machine.  However, JP 2005-226200 emphasizes that the degree of cationizing of the acrylamide polymer reduces temporally (over time), that the reaction was quenched in ice water and that the cationic polymer 
Claim 7: The pulp used includes all things used as a main raw material pulp or recycled pulp [0065], which reads on old paper and paper comprising a loading material.  A loading material is not defined, therefore is considered to include any process materials included in the recycled pulp.
Claims 16 and 17: JP 2005-226200 discloses that the hypohalous acid comprises a hypohalous acid salt such as sodium hypochlorite, potassium hypochlorite and lithium hypochlorite [0051]-[0052].  A mixture of sodium hypochlorite, potassium hypochlorite and lithium hypochlorite would have been an obvious embodiment since it has been held that “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). 
Claim 18: As discussed above, JP 2015-078453 discloses subjecting an acrylamide polymer having an intrinsic viscosity of 12.5 to 28 dL/g to a Hofmann degradation reaction.  Selecting an acrylamide polymer having an intrinsic viscosity of 14.5 dL/g or higher would have been obvious absent convincing evidence of unexpected results commensurate in scope with the claims.


Claims 1-5, 7, 16-18 and 21-22 are rejected under 35 U.S.C. 103 as obvious over JP 10-25691 in view of JP 2015-078453.  Citations used are from a machine translation supplied in an Information Disclosure Statement filed 3/13/2019.
Claims 1-5 and 21: JP 10-25691 discloses subjecting an acrylamide polymer in aqueous solution to a Hofmann degradation reaction by reacting hypohalous acid with the acrylamide polymer in the presence of an alkaline substance at a pH of 11-14 ([0001], [0006]-[0007], [0012], [0017]).  Reaction time is for tens of seconds to less than 3-4 hours in some embodiments [0018].  The reacted product is added to papermaking (reads on supplied to a papermaking machine) before or after forming a sheet [0025].
In an example, a mixture of sodium hypochlorite (hypochlorous acid reactant) and sodium hydroxide (alkali) was added to and reacted with the acrylamide polymer solution for 10 seconds, then cooled and diluted and added to the papermaking process within 5 minutes of manufacture [0031].
JP 10-25691 does not disclose the degree of cationization of the Hofmann degradation product when supplied to a paper machine.  However, in an example, a mixture of sodium hypochlorite (hypochlorous acid reactant) and sodium hydroxide (alkali) was added to and reacted with the acrylamide polymer solution, then cooled and diluted and added to the papermaking process within 5 minutes of manufacture [0031].

Additional cationic polymers or silica are not required and, therefore, would have been obvious to omit.
.  JP 10-25691 does not disclose the intrinsic viscosity of degree of anionization of the acrylamide polymer.  
JP 2015-078453 discloses providing an additive for papermaking comprising subjecting an acrylamide polymer to a Hofmann degradation reaction (Abs, [0001], [0009].  The acrylamide polymer has an intrinsic viscosity of 12.5 to 28 dL/g and a degree of anionization of 0.05 meq/g or less ([0010], [0016]).  JP 2015-078453 teaches that the intrinsic viscosity needs to be 28 dl/g or lower to prevent flocculation and 12.5 dl/g or greater to improve filterability and yield [0017].  JP 2015-078453 further teaches that a degree of anionizing in the disclosed range is important for yield improvement and filtration improvement ([0016], [0018]).  
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select an acrylamide polymer having the claimed intrinsic viscosity and degree of anionization in the process of JP 10-25691 in view of JP 2015-078453 to prevent flocculation and to obtain improved yield and filterability.

Claim 7: The pulp used includes used paper [0026], which reads on old paper and paper comprising a loading material.  A loading material is not defined, therefore is considered to include any process materials included in the recycled used paper pulp.
Claims 16 and 17: JP 10-25691 discloses that the hypohalous acid comprises a hypohalous acid salt such as sodium hypochlorite, potassium hypochlorite and lithium hypochlorite [0017].  A mixture of sodium hypochlorite, potassium hypochlorite and lithium hypochlorite would have been an obvious embodiment since it has been held that “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). 
Claim 18: As discussed above, JP 2015-078453 discloses subjecting an acrylamide polymer having an intrinsic viscosity of 12.5 to 28 dL/g to a Hofmann degradation reaction.  Selecting an acrylamide polymer having an intrinsic viscosity of 14.5 dL/g would have been obvious absent convincing evidence of unexpected results commensurate in scope with the claims.
Claim 22: JP 10-25691 discloses that the Hofmann degradation reaction can be performed at a temperature in the range of 0-110 °C [0018], therefore selecting a temperature in the claimed range would have been obvious with a reasonable expectation of obtaining a suitable product.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS R CORDRAY whose telephone number is (571)272-8244.  The examiner can normally be reached on Monday-Friday 8 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DENNIS R CORDRAY/Primary Examiner, Art Unit 1748